Dallinger, Judge:
This appeal to reappraisement involves the question of the dutiable value of certain electric-light bulbs imported *611from Japan and entered at the port of Los Angeles at the invoice price of 1.95 yen per 100 pieces, cases and pacldng included.. Ap-praisement was made at 2.10 yen per 100 pieces, cases and pacldng included, on the basis of export value.
At the hearing, held at Los Angeles on December 4, 1941, no evidence was offered by the plaintiff, counsel relying solely upon the papers in the case.
In the appraiser’s report of appraisement on the summary sheet, under the heading “Remarks” there appears this notation in red ink: “Dumping — T. D. 46617 applies.” But despite said notation the appraiser made no appraisement under the antidumping act. However, on the consumption entry the collector wrote in red ink:
Foreign value_$572. 70
Export value_ 531. 79
Dumping duty_ 40. 91
Inasmuch as the record establishes that the appraiser made no finding of value under the antidumping act, it necessarily follows as a matter of law, and I so hold, that the calculations or computations of the collector made with reference to dumping appraisements or dumping duties were without warrant of law. If the collector was dissatisfied with the appraiser’s action his proper remedy was through appeal to reappraisement.
Since no evidence was offered which would justify disturbing the appraised value, which is presumptively correct, I find the proper value of said merchandise to be the value found by the appraiser, to wit, 2.10 yen per 100 pieces, cases and packing included. Judgment will be rendered accordingly.